DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/674,414 application filed 10 Aug 2017.  Examiner acknowledges the reply filed 06/24/2021, in which claim 15 was amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 20 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “wherein the septum slides within the lumen from a proximal position to a distal position in response to a force directly applied to the proximal end by an external device inserted into the proximal end of the catheter adapter” is unclear because claim 15 has recited both a catheter adapter having a and a septum having a proximal end. Thus, it is not clear what “proximal end” is being referred to in the above-quoted limitation. As best understood for the purpose of examination, the “proximal end” in this limitation refers to the proximal end of the septum.
Regarding claim 16, the limitation “the bottom surface of the proximal end” lacks antecedent basis in the claim, based upon the amendment which has deleted the reference to a bottom surface in the independent claim.
 Regarding claim 20, the limitation “the top surface of the proximal end” lacks antecedent basis in the claim, based upon the amendment which has deleted the reference to a top surface in the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newgard et al (U.S. Pat. 4.874,377, hereinafter “Newgard”). 

a catheter adapter (combination of hubs 38 and 16; see Fig. 3) having a proximal end (at 46; see Fig. 3), a distal end (opposite the proximal end, where catheter 30 is inserted) and an inner surface (combination of 42 and 32; see Figs. 3 and 5) extending between the proximal end and the distal end, wherein the inner surface forms a lumen 42; 
a catheter 30 (see Figs. 3) that extends out from the distal end of the catheter adapter; 
a septum actuator 52 (see Fig. 3) positioned within the lumen 42 of the catheter adapter, the septum actuator having a base (see annotated Fig. 5, below) and a probe 52 (see annotated Fig. 5, below) that extends proximally from the base; and 
a septum 48 (Fig. 1) comprising a distal end (see annotated Fig. 5, below) and a proximal end (see annotated Fig. 5, below), and a slit 64 (see Fig. 5) extending along the proximal end of the septum, wherein the septum slides within the lumen from a proximal position (see Fig. 2) to a distal position (see Fig. 4) in response to a force directly applied to the proximal end (of the septum) by an external device 70 (see Figs. 2, 4) inserted into the proximal end of the catheter adapter, wherein in response to the septum being in the proximal position (see Fig. 2) the slit is adjacent the tip of the probe (i.e., the tip of the probe is inserted into the large conical notch 80 in order to sit adjacent to slit 64, and though the tip of the probe does not directly contact the slit, the tip of the probe is still considered to be “adjacent” the slit as the reasonably broad interpretation of “adjacent” is “next to or adjoining”; further, the small amount of space 
a distal surface of the distal end of the septum (see annotated Fig. 5, below) defines a proximal end of an interstitial space 50 (see Fig. 2), and the interstitial space extends from a distal surface of a distal end of the probe to the inner surface of the catheter adapter (as shown in Fig. 2), 
wherein in response to the septum being in the distal position (see Fig. 4) the septum is compressed such that the tip of the probe extends through the slit (see Fig. 4 showing the tip of the probe extending beyond the notch 64 and through the slit in order to open the slit and allow fluid to flow therethrough; see also col. 8, lines 2-8).


    PNG
    media_image1.png
    536
    658
    media_image1.png
    Greyscale

Newgard et al, Annotated Fig. 5 showing location of septum actuator base and probe. 




    PNG
    media_image2.png
    528
    793
    media_image2.png
    Greyscale

Newgard et al, Annotated Fig. 5 showing location of proximal end of septum and distal end of septum having a distal surface.

Regarding claim 16, Newgard discloses that a bottom surface of the proximal end (of the septum) contacts the septum actuator (i.e., the surface of large conical notch 80 is present at the proximal end of the septum and contacts the septum actuator as shown in Fig. 3) .
Regarding claim 17, Newgard discloses that an inner surface of the septum actuator tapers in a distal direction (e.g., as shown in Fig. 5, the small conical notch 82 tapers inward in a distal direction, while the large conical notch 80 tapers outward in a distal direction; it is noted that the claim does not recite whether the taper occurs inward or outward).

Regarding claim 21, Newgard discloses that in response to the external device being retracted from the proximal end of the catheter adapter, the septum automatically returns to the proximal position such that the slit is adjacent to the tip of the probe (see col. 4, lines 35-42 disclosing that the septum 48 springs back to its occluded position immediately upon removal of the external device (male tubing connector 70) from the cannula hub 38).
Regarding claim 22, Newgard discloses that the distal end of the septum comprises a raised lip (defining the large conical notch 80; see Fig. 5) surrounding a compression cutout (i.e., the cutout is the notch 80 itself; see Fig. 5).

Response to Arguments
Applicant’s arguments with respect to claims 15-17 and 20-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/08/2021